UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM10-K ý ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 o TRANSITION REPORT UNDER SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-29295 RETROSPETTIVA, INC. (Exact name of registrant as specified in its charter) California 95-4298051 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1251 Point View Street, Los Angeles, CA (Address of principal executive offices) (Zip Code) (213) 623-9216 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None N/A Title of each class Name of each exchange on which registered Securities registered pursuant to Section 12(g) of the Act: No Par Value Common Stock (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNoý Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d)of the Act.YesýNoo Indicate by check mark whether the issuer (1)filed all reports required to be filed by Sections 13 or 15(d)of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesýNoo Indicate by checkmark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.ý Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated fileroSmaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).ýYesoNo The aggregate market value of the Common Stock of Retrospettiva, Inc. by non-affiliates as of the last business day of the registrant’s most recently completed second fiscal quarter was $63,348. As of January 31, 2013 there were 14,425,903 shares of Common Stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE: None. TABLE OF CONTENTS PARTI ITEM 1: BUSINESS 3 ITEM 1A RISK FACTORS 8 ITEM 1B UNRESOLVED STAFF COMMENTS 8 ITEM 2: PROPERTIES 8 ITEM 3: LEGAL PROCEEDINGS 8 ITEM 4: SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 9 PARTII ITEM 5: MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND PURCHASES OF EQUITY SECURITIES 9 ITEM 6: SELECTED FINANCIAL DATA 10 ITEM 7: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION 10 ITEM 8: FINANCIAL STATEMENTS 13 ITEM 9: CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 23 ITEM 9A(T): CONTROLS AND PROCEDURES 23 ITEM 9B: OTHER INFORMATION 24 PARTIII ITEM 10: DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE 25 ITEM 11: EXECUTIVE COMPENSATION 26 ITEM 12: SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 27 ITEM 13: CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 27 ITEM 14: PRINCIPAL ACCOUNTING FEES AND SERVICES 28 PART IV ITEM 15: EXHIBITS 28 SIGNATURES 29 ADDITIONAL INFORMATION Descriptions of agreements or other documents contained in this report are intended as summaries and are not necessarily complete. Please refer to the agreements or other documents filed or incorporated herein by reference as exhibits. Please see the exhibitindex at the end of this report for a complete list of those exhibits. 1 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This report contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. These statements are subject to risks and uncertainties and are based on the beliefs and assumptions of management and information currently available to management. The use of words such as “believes”, “expects”, “anticipates”, “intends”, “plans”, “estimates”, “should”, “likely” or similar expressions, indicates a forward-looking statement. The identification in this report of factors that may affect future performance and the accuracy of forward-looking statements is meant to be illustrative and by no means exhaustive. All forward-looking statements should be evaluated with the understanding of their inherent uncertainty. Factors that could cause actual results to differ materially from those expressed or implied by forward-looking statements include, but are not limited to: • The worldwide economic situation; • Any change in interest rates or inflation; • The willingness and ability of third parties to honor their contractual commitments; • The Company’s ability to raise additional capital, as it may be affected by current conditions in the stock market and competition for risk capital; • The Company’s capital costs, as they may be affected by delays or cost overruns; • The Company’s costs of production; • Environmental and other regulations, as the same presently exist or may later be amended; • The Company’s ability to identify, finance and integrate any future acquisitions; and • The volatility of the Company’s stock price. 2 PARTI ITEM 1.BUSINESS. Overview Retrospettiva, Inc. was organized under the laws of the State of California in November, 1990 for the purpose of manufacturing and importing textile products, including finished garments and fabrics.Our manufacturing facilities and inventories were primarily located in Europe.Our European operations were based in and around Macedonia.On July 2, 2001, we announced that the civil war in Macedonia rendered it impossible to continue operations.We ceased operations and liquidated all of our assets. From 2002 until 2006, the Company was dormant.Effective October 11, 2006 (commencement of new development stage), the Company commenced activities to become current in reporting with the SEC with the intention to become a publicly traded company. Retrospettiva intends to evaluate, structure and complete a merger with, or acquisition of, one or a small number of private companies, partnerships or sole proprietorships. Retrospettiva may seek to acquire a controlling interest in one or more private companies in contemplation of later completing an acquisition. Retrospettiva believes that there is a demand by non-public corporations for shell corporations that have a public distribution of securities, such as Retrospettiva. Retrospettiva believes that demand for shell corporations has increased dramatically since the Securities and Exchange Commission, (SEC), imposed additional requirements upon "blank check" companies pursuant to Reg. 419 of the Securities Act of 1933, as amended. According to the SEC, Rule 419 was designed to strengthen regulation of securities offerings by blank check companies, which Congress has found to have been a common vehicle for fraud and manipulation in the penny stock market. See Securities Act Releases No. 6891 (April 17, 1991), 48 SEC Docket 1131 and No. 6932 (April 13, 1992) 51 Docket 0382, SEC Docket 0382. The foregoing regulation has substantially decreased the number of "blank check" offerings filed with the SEC, and as a result has stimulated an increased demand for shell corporations. While Retrospettiva has made the foregoing assumption, there is no assurance that the same is accurate or correct and, accordingly, no assurance that Retrospettiva will merge with or acquire an existing private entity. General Retrospettiva proposes to seek, investigate and, if warranted, acquire an interest in one or more business opportunity ventures. As of the date hereof, Retrospettiva has no business opportunities or ventures under contemplation for acquisition or merger but proposes to investigate potential opportunities with investors or entrepreneurs with a concept which has not yet been placed in operation, or with firms which are developing companies. Retrospettiva may seek established businesses which may be experiencing financial or operational difficulties and are in need of the limited additional capital Retrospettiva could provide. After Retrospettiva has completed a merger or acquisition, the surviving entity would be Retrospettiva; however, management from the acquired entity would in all likelihood be retained to operate Retrospettiva. Due to the absence of capital available for investment by Retrospettiva, the types of business seeking to be acquired by Retrospettiva will invariably be small and high risk types of businesses. In all likelihood, a business opportunity will involve the acquisition of or merger with a corporation which does not need additional cash but which desires to establish a public trading market for its common stock. 3 Retrospettiva does not propose to restrict its search for investment opportunities to any particular industry or geographical location and may, therefore, engage in essentially any business, anywhere, to the extent of its limited resources. It is anticipated that business opportunities will be available to Retrospettiva and sought by Retrospettiva from various sources throughout the United States, including its officers and directors, professional advisors such as attorneys and accountants, securities broker dealers, venture capitalists, members of the financial community, other businesses and others who may present solicited and unsolicited proposals. Management believes that business opportunities and ventures will become available to it due to a number of factors, including, among others: (1) management's willingness to enter into unproven, speculative ventures; (2) management's contacts and acquaintances; and (3) Retrospettiva's flexibility with respect to the manner in which it may structure potential financing, mergers or acquisitions. However, there is no assurance that Retrospettiva will be able to structure, finance, merge with or acquire any business opportunity or venture. Operation of Retrospettiva Retrospettiva intends to search throughout the United States for a merger or acquisition candidate; however, because of its lack of capital, Retrospettiva believes that the merger or acquisition candidate will be conducting business within limited geographical area. Retrospettiva's executive officers will seek acquisition/merger candidates or orally contact individuals or broker dealers and advise them of the availability of Retrospettiva as an acquisition candidate. Retrospettiva's executive officers will review material furnished to them by the proposed merger or acquisition candidates and will ultimately decide if a merger or acquisition is in the best interests of Retrospettiva and its shareholders. Retrospettiva may employ outside consultants until a merger or acquisition candidate has been targeted by Retrospettiva, however, management believes that it is impossible to consider the criteria that will be used to hire such consultants. While Retrospettiva may hire independent consultants, it has not considered any criteria regarding their experience, the services to be provided, or the term of service. As of the date hereof, Retrospettiva has not had any discussions with any consultants and there are no agreements or understandings with any consultants. Other than as disclosed herein, there are no other plans for accomplishing the business purpose of Retrospettiva. Selection of Opportunities The analysis of new business opportunities will be undertaken by or under the supervision of Retrospettiva's executive officers and directors who are not professional business analysts and have had little previous training or experience in business analysis. In as much as Retrospettiva will have no funds available to it in its search for business opportunities and ventures, Retrospettiva will not be able to expend significant funds on a complete and exhaustive investigation of such business or opportunity. Retrospettiva will, however, investigate, to the extent believed reasonable by its management, such potential business opportunities or ventures. As part of Retrospettiva's investigation, representatives of Retrospettiva will meet personally with management and key personnel of the firm sponsoring the business opportunity, visit and inspect plants and facilities, obtain independent analysis or verification of certain information provided, check references of management and key personnel, and conduct other reasonable measures, to the extent of Retrospettiva's limited financial resources and management and technical expertise. 4 Prior to making a decision to recommend to shareholders participation in a business opportunity or venture, Retrospettiva will generally request that it be provided with written materials regarding the business opportunity containing such items as a description of products, services and company history, management resumes, financial information, available projections with related assumptions upon which they are based, evidence of existing patents, trademarks or service marks or rights thereto, current and proposed forms of compensation to management, a description of transactions between the prospective entity and its affiliates during relevant periods, a description of current and required facilities, an analysis of risks and competitive conditions, and other information deemed relevant. It is anticipated that the investigation of specific business opportunities and the negotiation, drafting and execution of relevant agreements, disclosure documents and other instruments will require substantial management time and attention and costs for accountants, attorneys and others. Retrospettiva's executive officers anticipate funding Retrospettiva's operations, including providing funds necessary to search for acquisition candidates, until an acquisition candidate is found, without regard to the amount involved. Accordingly, no alternative cash resources have been explored. Retrospettiva will have unrestricted flexibility in seeking, analyzing and participating in business opportunities. In its efforts, Retrospettiva will consider the following kinds of factors: · Potential for growth, indicated by new technology, anticipated market expansion or new products; · Competitive position as compared to other firms engaged in similar activities; · Strength of management; · Capital requirements and anticipated availability of required funds from future operations, through the sale of additional securities, through joint ventures or similar arrangements or from other sources; and · Other relevant factors. Potentially available business opportunities may occur in many different industries and at various stages of development, all of which will make the task of comparative investigation and analysis of such business opportunities extremely difficult and complex. Potential investors must recognize that due to Retrospettiva's limited capital available for investigation and management's limited experience in business analysis, Retrospettiva may not discover or adequately evaluate adverse facts about the opportunity to be acquired. Retrospettiva is unable to predict when it may participate in a business opportunity. It expects, however, that the analysis of specific proposals and the selection of a business opportunity may take several months or more. Retrospettiva does not plan to raise any capital at the present time, by private placements; public offerings, pursuant to Regulation S promulgated under the Securities Act, or by any means whatsoever. Further, there are no plans, proposals, arrangements or understandings with respect to the sale or issuance of additional securities prior to the identification of an acquisition or merger candidate. 5 Form of Merger or Acquisition The manner in which Retrospettiva participates in an opportunity will depend upon the nature of the opportunity, the respective needs and desires of Retrospettiva and the merger or acquisition candidate, and the relative negotiating strength of Retrospettiva and such merger or acquisition candidate. The exact form or structure of Retrospettiva's participation in a business opportunity or venture will be dependent upon the needs of the particular situation. Retrospettiva's participation may be structured as an asset purchase, a lease, a license, a joint venture, a partnership, a merger or an acquisition of securities. As set forth above, Retrospettiva may acquire its participation in a business opportunity through the issuance of common stock or other securities in Retrospettiva. Although the terms of any such transaction cannot be predicted, it should be noted that in certain circumstances the criteria for determining whether or not an acquisition is a so-called "tax free" reorganization under Section 368(a)(1) of the Internal Revenue Code of 1954, as amended, may depend upon the issuance to the shareholders of the acquired company of at least 80% of the common stock of the combined entities immediately following the reorganization. If a transaction were structured to take advantage of these provisions rather than other "tax free" provisions provided under the Internal Revenue Code, all prior shareholders may, in such circumstances, retain 20% or less of the total issued and outstanding common stock. If such a transaction were available to Retrospettiva, it will be necessary to obtain shareholder approval to effectuate a reverse stock split or to authorize additional shares of common stock prior to completing such acquisition. This could result in substantial additional dilution to the equity of those who were shareholders of Retrospettiva prior to such reorganization. Further, extreme caution should be exercised by any investor relying upon any tax benefits in light of the proposed new tax laws. It is possible that no tax benefits will exist at all. Prospective investors should consult their own legal, financial and other business advisors. The present management and shareholders of Retrospettiva will in all likelihood not have control of a majority of the voting shares of Retrospettiva following a reorganization transaction. In fact, it is probable that the shareholders of the acquired entity will gain control of Retrospettiva. The terms of sale of the shares presently held by management of Retrospettiva may not be afforded to other shareholders of Retrospettiva. As part of any transaction, Retrospettiva's directors may resign and new directors may be appointed without any vote by the shareholders. Retrospettiva has an unwritten policy that it will not acquire or merge with a business or company in which Retrospettiva's management or their affiliates or associates directly or indirectly have an ownership interest. Management is not aware of any circumstances under which the foregoing policy will be changed and management, through their own initiative, will not change said policy. Pursuant to regulations promulgated under the Securities Exchange Act of1934, as amended, Retrospettiva will be required to obtain and file with the SEC audited financial statements of an acquisition candidate not later than 71 days from the date the Form 8-K is due at the SEC disclosing the merger or acquisition. Rights of Dissenting Shareholders Under the Colorado Business Corporation Act, a business combination typically requires the approval of a majority of the outstanding shares of both participating companies. Shareholders who vote against any business combination in certain instances may be entitled to dissent and to obtain payment for their shares pursuant to Sections 7-113-102 and 7-113-103 of the Colorado Business Corporation Act. The requirement of approval of Retrospettiva's shareholders in any business combination is limited to those transactions identified as a merger or a consolidation. A business combination identified as a share exchange under which Retrospettiva would be the survivor does not require the approval of Retrospettiva's shareholders, nor does it entitle shareholders to dissent and obtain payment for their shares. Accordingly, unless the acquisition is a statutory merger, requiring shareholder approval, Retrospettiva will not provide shareholders with a disclosure document containing audited or unaudited financial statements, prior to such acquisition. 6 Prior to any business combination for which shareholder approval is required, Retrospettiva intends to provide its shareholders complete disclosure documentation concerning the business opportunity or target company and its business. Such disclosure will in all likelihood be in the form of a proxy statement which will be distributed to shareholders at least 20 days prior to any shareholder meeting. None of Retrospettiva's officers, directors, promoters, their affiliates or associates have had any preliminary contact or discussions with, and there are no present plans, proposals, arrangements or understandings with, any representatives of the owners of any business or company regarding the possibility of an acquisition or merger transaction contemplated in this report. Not an "Investment Adviser" Retrospettiva is not an "investment adviser" under the Federal Investment Advisers Act of 1940, which classification would involve a number of negative considerations. Accordingly, Retrospettiva will not furnish or distribute advice, counsel, publications, writings, analysis or reports to anyone relating to the purchase or sale of any securities within the language, meaning and intent of Section 2(a)(11) of the Investment Advisers Act (15 U.S.C. 80b2(a)(11)). Not an "Investment Company" Retrospettiva may become involved in a business opportunity through purchasing or exchanging the securities of such business. Retrospettiva does not intend, however, to engage primarily in such activities and is not registered as an "investment company" under the Federal Investment Company Act of 1940. Retrospettiva believes such registration is not required. Retrospettiva must conduct its activities so as to avoid becoming inadvertently classified as a transient "investment company" under the Federal Investment Company Act, which classification would affect Retrospettiva adversely in a number of respects. Section 3(a) of the Investment Company Act provides the definition of an "investment company" which excludes an entity which does not engage primarily in the business of investing, reinvesting or trading in securities, or which does not engage in the business of investing, owning, holding or trading “investment securities" (defined as "all securities other than United States government securities or securities of majority-owned subsidiaries",) the value of which exceeds 40% of the value of its total assets (excluding government securities, cash or cash items). Retrospettiva intends to implement its business plan in a manner which will result in the availability of this exemption from the definition of "investment company." Retrospettiva proposes to engage solely in seeking an interest in one or more business opportunities or ventures. Effective January 14, 1981, the SEC adopted Rule 3a-2 which deems that an issuer is not engaged in the business of investing, reinvesting, owning, holding or trading in securities for purposes of Section 3(a)(1) cited above if, during period of time not exceeding one year, the issuer has a bona fide intent to be engaged primarily, or as soon as reasonably possible (in any event by the termination of a one year period of time), in a business other than that of investing, reinvesting, owning, holding or trading in securities and such intent is evidenced by Retrospettiva's business activities and appropriate resolution of Retrospettiva's Board of Directors duly adopted and duly recorded in the minute book of Retrospettiva. The Rule 3a-2 "safe harbor" may not be relied on more than one single time. 7 Reports to Security Holders. Retrospettiva is subject to reporting obligations under the Exchange Act. These obligations include an annual report under cover of Form 10-K, with audited financial statements, unaudited quarterly reports and the requisite proxy statements with regard to annual shareholder meetings. The public may read and copy any materials Retrospettiva files with the SEC at the SEC's Public Reference Room at treet, NE, Washington, DC 20549. The public may obtain information of the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0030.The SEC maintains an Internet site (http://www.sec.gov) that contains reports, proxy and information statements and other information regarding issuers that file electronically with the SEC. Office Our principal executive offices are located at 1251 Point View Street, Los Angeles, CA 90035, and our telephone number is (213) 623-9216.We share office space with our President.Our office needs are minimal and we do not pay rent for the shared office space.We expect to share office space with our officers or directors until we complete a business combination. Employees We currently have no salaried employees and none of our officers, directors or principle stockholders are currently receiving any compensation for their services. Management expects to use consultants, attorneys and accountants as necessary, and does not anticipate a need to engage any full-time employees so long as it is seeking and evaluating business opportunities. The need for employees and their availability will be addressed in connection with the decision whether or not to acquire or participate in a specific business opportunity. ITEM 1A. RISK FACTORS Not required. ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2. PROPERTIES Retrospettiva owns no property. Retrospettiva uses the offices of its President for its minimal office facility needs for no consideration. No provision for these costs has been provided since it has been determined that they are immaterial. ITEM 3. LEGAL PROCEEDINGS We are not currently subject to any legal proceedings, and to the best of our knowledge, no such proceeding is threatened, the results of which would have a material impact on our results of operation or financial condition. Nor, to the best of our knowledge, are any of our officers or directors involved in any legal proceedings in which we are an adverse party. 8 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. PARTII ITEM 5. MARKET FOR COMMON EQUITY. RELATED STOCKHOLDERMATTERS AND PURCHASES OF EQUITY SECURITIES Market Information Information about our common stock is reported by OTC Markets Group, Inc. at www.otcmarkets.com.OTC Markets Group, Inc. is a provider of trading systems, pricing, and financial information for over the counter (OTC) markets.OTC Markets Group, Inc. provides broker-dealers, market data providers, issuers and investors with software and information services that improve the transparency and efficiency of the OTC markets.The table below sets forth the high and low prices of our common stock as reflected by OTC Markets Group, Inc. for the period from January 1, 2012 to December 31, 2013.Quotations represent prices between dealers, do not include retail markups, markdowns or commissions, and do not necessarily represent prices at which actual transactions were effected. YearEnding High Low December 31, 2013 First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ December 31, 2012 First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ On February 20, 2014, the “best bid” and “best ask” quotations by OTC Markets Group, Inc.were $0.023 and $0.07, respectively, and an average daily volume of 3,600 shares was reported for the past 3 months. Holders As of February 15, 2014 a total of 14,425,903 shares of our common stock were outstanding and there were approximately 72 holders of record. Penny Stock Rules Due to the price of our common stock, as well as the fact that we are not listed on Nasdaq or a national securities exchange, our stock is characterized as "penny stocks" under applicable securities regulations. Our stock will therefore be subject to rules adopted by the Securities and Exchange Commission (“SEC”) regulating broker-dealer practices in connection with transactions in penny stocks. The broker or dealer proposing to effect a transaction in a penny stock must furnish his customer a document containing information prescribed by the SEC and obtain from the customer an executed acknowledgment of receipt of that document. The broker or dealer must also provide the customer with pricing information regarding the security prior to the transaction and with the written confirmation of the transaction. The broker or dealer must also disclose the aggregate amount of any compensation received or receivable by him in connection with such transaction prior to consummating the transaction and with the written confirmation of the trade. The broker or dealer must also send an account statement to each customer for which he has executed a transaction in a penny stock each month in which such security is held for the customer's account. The existence of these rules may have an effect on the price of our stock, and the willingness of certain brokers to effect transactions in our stock. 9 Transfer Agent We have appointed Corporate Stock Transfer, Inc. (“CST”) as the transfer agent for our common stock. The principal office of CST is located at 3200 Cherry Creek Drive South, Suite 430, Denver, CO80209 and its telephone number is (303) 282-4800. Dividend Policy We have never declared or paid dividends on our common stock. Payment of future dividends, if any, will be at the discretion of our Board of Directors after taking into account various factors, including the terms of any credit arrangements, our financial condition, operating results, current and anticipated cash needs and plans for expansion. At the present time, we intend to retain any earning in our business, and therefore do not anticipate paying dividends in the foreseeable future. Recent Sales of Unregistered Securities; Use of Proceeds From Unregistered Securities None. ITEM 6. SELECTED FINANCIAL DATA Not required. ITEM 7. MANAGEMENTS’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION Introduction The following discussion updates our plan of operation for the next twelve months.This discussion also analyzes our financial condition at December 31, 2013 and compares it to our financial condition at December 31, 2012.This discussion summarizes the results of our operations for the year ended December 31, 2013 and compares those results to the year ended December 31, 2012. Plan of Operation Retrospettiva, Inc. (the "Company") was organized under the laws of the State of California in November, 1990.Prior to 2002, our business was to manufacture and import textile products, including both finished garments and fabrics.Our manufacturing facilities and inventories were primarily located in Europe.Our European operations were based in and around Macedonia.On July 2, 2001, we announced that the civil war in Macedonia rendered it impossible to continue operations.We ceased operating and liquidated all of our assets. 10 On August 2, 2004, the Company was terminated, by administrative action of the State of California as a result of non-filing of required documents with the State of California.Effective February 15, 2007, the Company reinstated it charter. We have updated our affairs and become current in our various reporting obligations.We intend to combine the Company with another entity in a merger, acquisition, or similar transaction and are seeking potential candidates.Our plan is to evaluate prospects, structure a transaction, and ultimately combine with another entity.We are unable, at this time, to predict when, if ever, our objectives will be achieved. Capital Investment We do not anticipate any significant capital expenditures for at least the next twelve months. Liquidity and Capital Resources As of December 31, 2013, we had a working capital deficit of $(277,811).We had no current assets and current liabilities were $277,811.This represents a $17,654 increase in the deficit from the working capital deficit of $(260,157) reported at December 31, 2012.During the year ended December 31, 2013, our working capital deficit increased because of costs incurred to revive our business and to meet the ongoing reporting requirements for a public company.These costs were funded by an increase in current liabilities. On September 22, 2008, our stockholders approved an increase in authorized shares of no par value common stock from 15,000,000 shares to 100,000,000 shares.The increase in the number of authorized shares of common stock may assist us in future financing and will provide sufficient authorized shares of common stock to permit conversion of our shares of preferred stock, and our convertible note payable into common stock. We will need additional funding to achieve our ultimate goals.We do not believe we are a candidate for conventional debt financing and in the past we have relied on loans and advances from stockholders to fund our operations; however we have no guarantee that our stockholders will be willing and able to fund all of our future financing needs. We entered into a note payable agreement with one of our stockholders effective July 2, 2007.The note provides for borrowings up to the principal amount of $64,871, is uncollateralized, and bears interest at an annual rate of 8%.We issued 945,987 shares of our common stock as additional consideration for the loan agreement.During 2007 we received proceeds of $64,871 under this agreement.The original due date of June 30, 2008 was extended, and effective June 30, 2009, the stockholder agreed to modify the terms of the note to make it due on demand. On November 14, 2007, we entered into a loan agreement with our President and a stockholder.The principal maximum amount that can be borrowed under this agreement is $133,333.The loan is due on demand, is uncollateralized, bears interest at 8% per annum, and is convertible into restricted common stock at $0.10 per share.We issued 10,000,000 shares of common stock as additional consideration for the note payable.As of December 31, 2013, we had borrowed $133,395 under this arrangement and slightly exceeding the agreement amount by $62.00, and leaving -0- available for future borrowings under this agreement. 11 Our President has periodically advanced funds to us to meet our working capital needs.As of December 31, 2012, we owe our President $6,934 for advances which are uncollateralized, non-interest bearing and due on demand.During 2013 we incurred other obligations and liabilities which are reflected in the accompanying balance sheet as accounts payable and accrued liabilities. Net cash used in operating activities was $15,370 during the year ended December 31, 2013, compared to $16,023 used during 2012.For both years, all of our expenses were funded by related parties. Results of Operations - Year Ended December 31, 2013 Compared to Year Ended December 31, 2012 We are considered a development stage company for accounting purposes, since we are working to revive the Company and to implement our plan of operations.We are unable to predict with any degree of accuracy when this classification will change.We expect to incur losses until such time, if ever, we begin generating revenue from operations. For the year ended December 31, 2013, we recorded a net loss of $(22,579), or $nil per share, compared to a net loss for 2012 of $(31,299) or $nil per share.In neither period did we report any revenue. Operating expenses decreased to $6,768 for the year ended December 31, 2013, compared to $16,339 for 2012, a difference of $(9,571).Accounting and auditing fees decreased by $7,177 during 2013 and investor relations expenses decreased by $2,394.Both were favorably impacted by not having an audit requirement for the SEC during this period.Generally, the costs we incur are for meeting current reporting requirements for a public company.There was no significant change in the nature of our activities during 2013. During 2013, we incurred interest expense of $15,011 related to the notes payable to stockholders, compared to $14,160 incurred in 2012.Interest expense increased as the note balances increased from $182,987 reported at December 31, 2012, to $198,266 at December 31, 2013. Off-Balance Sheet Arrangements As of and subsequent to December 31, 2013, we have no off-balance sheet arrangements. Forward-Looking Statements This Form 10-K contains or incorporates by reference “forward-looking statements,” as that term is used in federal securities laws, about our financial condition, results of operations and business.These statements include, among others: - statements concerning the benefits that we expect will result from our business activities and results of business development that we contemplate or have completed, such as increased revenues; and - statements of our expectations, beliefs, future plans and strategies, anticipated developments and other matters that are not historical facts. These statements may be made expressly in this document or may be incorporated by reference to other documents that we will file with the SEC.You can find many of these statements by looking for words such as “believes,” “expects,” “anticipates,” “estimates” or similar expressions used in this report or incorporated by reference in this report. These forward-looking statements are subject to numerous assumptions, risks and uncertainties that may cause our actual results to be materially different from any future results expressed or implied in those statements.Because the statements are subject to risks and uncertainties, actual results may differ materially from those expressed or implied.We caution you not to put undue reliance on these statements, which speak only as of the date of this report.Further, the information contained in this document or incorporated herein by reference is a statement of our present intention and is based on present facts and assumptions, and may change at any time and without notice, based on changes in such facts or assumptions. 12 ITEM 8. FINANCIAL STATEMENTS Index to Financial Statements: Balance Sheets (Unaudited) as of December 31, 2013 and 2012 Statements of Operations (Unaudited)for the years ended December 31, 2013 and 2012, and for the Development Period from October 11, 2006 to December 31, 2013 Statement of Changes in Stockholders’ (Deficit) for the Development Period from October 11, 2006 to December 31, 2013 Statements of Cash Flows for the years ended December 31, 2013 and 2012, and for the Development Period from October 11, 2006 to December 31, 2013 Notes to Financial Statements 13 RETROSPETTIVA, INC. (A Development Stage Company) BALANCE SHEETS December 31, 2013 December 31, 2012 (Unaudited) (Unaudited) ASSETS Current assets: Total current assets $
